Ordered That the Defendants do Answer the Complainant’s Bill of Complaint in Eight days after Service of this Rule.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber in Charles Town on Wednesday the Eighteenth April 1744 and in the Seventeenth Year of his Majesty’s Reign. A. M.
Present, His Excellency, The Governor; 10 His Honour, The Lieutenant Governor; The Honourable James Kinloch, Edmond Atkin, William Middleton, John Cleland, Richard Hill, Esquires of his Majestys Council for executing the Office of Chancellor; Alexander Cramahe Esq. Master of this Court.
Upon reading the humble Petition of Thomas Lamboll Administrator of the Goods and Chattels Rights and Credits of Anne Le Brasseur Widow 11 who *400died intestate, with the Account thereunto annexed this day preferred to this Court, And on Motion of Mr. Graeme of Council for the Petitioner in that behalf, It is Ordered, for the reasons in the said Petition contained, that the Petitioner have Liberty and be hereby impowered to put out to Interest all such Sum and Sums of money which now are or hereafter may come into his hands as administrator of the said Deceased to such persons and upon such Securities as shall be approved of by the Master of this Court, Subject to the further Order and direction of this Court.
Alexr Stewart Deputy Register in Chancery

 Anne (Mellish) LeBrasseur was the widow of Francis LeBrasseur, the younger, who died in 1736. From him and from her first husband, Richard Splatt, she inherited considerable property, and dressed quite magnificently. Under the preaching of Whitfield, she became insane and killed herself with a pistol. (Si. Philip’s Register, 1720-1758, pp. 161, 249; Hirsch, Huguenots of S. C., p. 249.)